NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0579n.06
                            Filed: August 13, 2007

                                          No. 06-5632

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff-Appellee,              )                ON APPEAL FROM THE
                                       )                UNITED STATES DISTRICT
v.                                     )                COURT FOR THE EASTERN
                                       )                DISTRICT OF TENNESSEE
KEVIN MARTIN,                          )
                                       )
      Defendant-Appellant.             )
_______________________________________)


                                           OPINION

Before: GILMAN, GRIFFIN, Circuit Judges; ACKERMAN, District Judge.*

        HAROLD A. ACKERMAN, District Judge. This case arises from a large

methamphetamine manufacturing conspiracy in Chattanooga, Tennessee. The district court had

jurisdiction pursuant to 18 U.S.C. § 3231 and this Court has jurisdiction pursuant to 28 U.S.C. §

1291.

I.      FACTUAL BACKGROUND & PROCEDURAL HISTORY

        A.     Factual Background

        On February 21, 2006, this Court issued a decision on Defendant Kevin Martin’s prior



        *
        The Honorable Harold A. Ackerman, Senior United States District Judge for the District
of New Jersey, sitting by designation.

                                                1
appeal from his sentence. See United States v. Martin, 438 F.3d 621 (6th Cir. 2006) (“Martin

I”). The substance of that Opinion will be addressed more fully below, but because the essential

facts have not changed, we repeat below Section I.B. from this Court’s prior Opinion:

                       The government charged Martin with five offenses relating to
              the production of methamphetamine, all of which stem from two
              incidents in late 2003. On November 24th of that year, Martin, who
              was on supervised release for previous methamphetamine offenses,
              rented a hotel room outside of Chattanooga, Tennessee. Law
              enforcement officers learned of a possible methamphetamine
              laboratory at the hotel and arrested five people found in a room rented
              by Christi Kinsey. Among those people was Genea Davis, Martin’s
              girlfriend, who consented to a search of the room that she was sharing
              with Martin. In that room, the officers discovered a hot plate,
              Coleman fuel, jars with multi-layered liquids, antifreeze, and a 1,000
              milliliter flask-all materials commonly found in methamphetamine
              labs. Subsequent tests confirmed that at least some of the materials
              had been used to produce methamphetamine.
                       The government learned from Davis that several of the articles
              recovered at the hotel belonged to Rory Shankles, another known
              formulator of methamphetamine. Davis then led police to Shankles’s
              residence, a location where Davis reported having seen Shankles and
              Martin “cooking” methamphetamine two days earlier. Police
              obtained a warrant and searched the premises, recovering 24 empty
              bottles of pseudoephedrine, an over-the-counter decongestant that is
              also a raw material used to manufacture methamphetamine. Those
              bottles, when full, contained approximately 51 grams of
              pseudoephedrine.
                       The second incident occurred on December 2, 2003, when
              police searched an abandoned pickup truck that Martin had borrowed
              from his friends. Officers found items in the truck similar to those
              previously discovered during the search of the hotel room in
              November, as well as 1.1 grams of methamphetamine residue
              attached to coffee filters.
                       After Martin’s codefendants pled guilty to various
              methamphetamine-related charges, a grand jury returned a
              superseding indictment charging Martin with five counts stemming
              from the production of methamphetamine and the use of a hotel room
              as a methamphetamine lab. Martin entered a guilty plea to all five
              counts on the day before his trial was scheduled to begin.



                                                2
       The following is repeated verbatim from the Court’s prior Opinion Section I.C.:

                        The final PSR attributed to Martin 51 grams of
               pseudoephedrine and 1.1 grams of seized methamphetamine. Martin
               objected to the calculation of the drug quantity, arguing that the
               Supreme Court’s intervening decision in Blakely v. Washington, 542
U.S. 296 (2004), barred the district court from accepting a quantity
               that had neither been found by a jury beyond a reasonable doubt nor
               admitted by Martin in his guilty plea. The government responded by
               offering the testimony of Mitchell Smith, a member of the DEA task
               force who worked on the case, as well as that of Christi Kinsey, one
               of Martin’s coconspirators. These witnesses explained Martin’s ties
               to the laboratory found in the hotel room and to the pseudoephedrine
               bottles found at Shankles’s residence. The district court credited this
               testimony in ruling that the amount from the empty bottles had
               properly been attributed to Martin.
                        In calculating Martin’s criminal history category, the PSR
               assessed one point for each of four car thefts occurring between
               November 11 and December 4, 2000. Martin objected to these
               assessments both in writing and at the sentencing hearing, arguing
               that he had engaged in “a string of thefts or a common scheme to steal
               autos,” all of which were “related” offenses for which he should have
               been assessed only one point under U.S. Sentencing Guidelines
               Manual § 4A1.2(a)(2). The district court rejected Martin’s argument,
               observing that the offenses had taken place at different times and at
               different locations, and that the state courts had not entered an order
               consolidating the convictions. With Martin’s offense level and
               criminal history category yielding a Guidelines range of 168 to 210
               months, he was sentenced to 189 months in prison and 6 years of
               supervised release.


       B.      Procedural History

       Martin filed a timely appeal from his first sentence, which this Court addressed in a

published opinion on February 21, 2006. See Martin I. In that opinion, the Martin I court

affirmed the district court’s determination as to drug quantity, finding no error in the district

court’s reliance on U.S.S.G. § 2D1.1, which provides a ratio for converting a quantity of

pseudoephedrine to a marijuana equivalency. See id. at 635. The Martin I court also affirmed


                                                  3
the district court’s calculation of Martin’s criminal history points. Id. at 639. However, the

Martin I court concluded that Martin’s sentence violated the intervening decision of United

States v. Booker, 543 U.S. 220 (2005), and the court thereby vacated the sentence and remanded

“for resentencing consistent with Booker.” Martin I, 438 F.3d at 639.

       On April 19, 2006, the district court resentenced Martin under an advisory Guidelines

regime. Having been affirmed in its calculation of drug quantity and criminal history points, the

district court ultimately imposed the exact same sentence of 189 months imprisonment. Martin

filed this timely appeal. Martin argues that the district court’s factual findings in regard to empty

pill bottles found at one of the locations utilized in the conspiracy–the Iris Drive location–

violated his Sixth Amendment rights and that the district court’s sentence is unreasonable and

therefore violates Booker.



II.    DISCUSSION

       A.      Standard of Review

       “This [C]ourt reviews the district court’s application of the United States Sentencing

Guidelines de novo and the district court’s findings of fact at sentencing for clear error.” United

States v. Tocco, 306 F.3d 279, 284 (6th Cir. 2002); see also United States v. Hunt, 487 F.3d 347,

350 (6th Cir. 2007); United States v. Cousins, 469 F.3d 572, 575 (6th Cir. 2006). This Court

reviews the district court’s sentence for reasonableness. United States v. Jackson, 408 F.3d 301,

305 (6th Cir. 2005).



       B.      The Sixth Circuit’s presumption of reasonableness does not violate Booker


                                                  4
        Martin’s first argument is that the Supreme Court’s decision in “Booker determined that a

presumptive guideline system violated the Sixth Amendment.” (Martin Br. at 12.) Since Martin

filed this appeal, the Supreme Court has addressed this very issue of whether the law permits a

court of appeals to use a presumption that a sentence imposed within a properly calculated

Guidelines range is a reasonable sentence. See Rita v. United States, 551 U.S. ----, No. 06-5754,

2007 WL 1772146, at *3 (June 21, 2007). The Rita Court found that a court of appeals could use

such a presumption. See id. at *6 (“[A] court of appeals may apply a presumption of

reasonableness to a district court sentence that reflects a proper application of the Sentencing

Guidelines.”); United States v. Crowell, --- F.3d ----, 2007 WL 1814333, at *6 (6th Cir. June 26,

2007) (citing Rita); see also United States v. Sachsenmaier, --- F.3d ----, 2007 WL 1839282, at

*4 (7th Cir. June 28, 2007) (“[T]he Supreme Court has now expressly endorsed the rebuttable

presumption of reasonableness for appellate review of a district court’s sentencing decision.”).

Therefore, Martin’s first argument is without merit because the Supreme Court has definitively

held that this Circuit’s presumption of reasonableness does not violate the law.



        C.      Evidence obtained at the Iris Drive location was properly attributed to
                Martin for purposes of calculating the appropriate Guidelines range

        Martin also argues that his sentence violates his Sixth Amendment rights because the

district court made factual findings to which he did not plead guilty. Specifically, Martin

contends that the PSR inappropriately attributed to him 51 grams of pseudoephedrine based upon

a search of a residence at 8316 Iris Drive, Chattanooga, Tennessee (hereinafter “Iris Drive”).

Martin argued at his first sentencing that he did not participate in any illegal activities at the Iris



                                                   5
Drive location and therefore any evidence obtained from there should not be attributed to him.

        It is not clear whether Martin made this same argument on his previous appeal to this

Court such that the law of the case now prevents this Court from revisiting the issue. See Wilson

v. Morgan, 477 F.3d 326, 334 (6th Cir. 2007) (“The law of the case doctrine precludes

consideration of issues that have been decided in a previous appeal.”); United States v. Corrado,

227 F.3d 528, 533 (6th Cir. 2000) (“An earlier appellate court’s decision as to a particular issue

may not be revisited unless ‘substantially new evidence has been introduced, . . . there has been

an intervening change of law, or . . . the first decision was clearly erroneous and enforcement of

its command would work substantial injustice.’”) (quoting Miles v. Kohli & Kaliher Assocs.,

Ltd., 917 F.2d 235, 241 n. 7 (6th Cir. 1990).) The Martin I court did not specifically address

whether the evidence obtained from Iris Drive was properly attributable to Martin. Instead,

Martin I noted that Martin had objected to the “calculation of the drug quantity, arguing that the

Supreme Court’s intervening decision in Blakely v. Washington, 542 U.S. 296 (2004), barred the

district court from accepting a quantity that had neither been found by a jury beyond a reasonable

doubt nor admitted by Martin in his guilty plea.” Martin I, 438 F.3d at 626-27 (emphasis added).

But, in the same paragraph, the court in Martin I explained that the Government rebutted

Martin’s argument by calling a DEA agent and one of Martin’s co-conspirators, who explained

“Martin’s ties . . . to the pseudoephedrine bottles found at [Iris Drive].” Id. at 627. The Martin

I court further noted that “[t]he district court credited this testimony in ruling that the amount

from the empty bottles had properly been attributed to Martin.” Id. While it appears that this

Court, in Martin I, intended to affirm the district court’s attribution of the Iris Drive bottles to

Martin, it did not expressly make such a finding. As a result, we will address the issue in the first


                                                   6
instance and not treat the issue as subject to the law of the case.

       Instead of the attribution of the Iris Drive pseudoephedrine, Martin I addressed, as a

matter of first impression, whether the Guidelines correctly established ratios to estimate the

amount of methamphetamine that can reasonably be manufactured from certain precursor

chemicals. Martin I, 438 F.3d at 624. As the PSR explained, a search of Iris Drive resulted in 24

empty bottles of pseudoephedrine, each of which originally contained 36 pills that were 60

milligrams each. As a result, the combined total of 24 bottles yielded a total of 51.84 grams of

pseudoephedrine. At some point, the 51.84 grams were rounded down to 51, but the difference is

irrelevant to the actual calculation of Martin’s sentencing range.

       As this Court noted in Martin I, Amendment 611 to Appendix C of the Guidelines

“provides a new chemical-quantity table for precursor chemicals like pseudoephedrine and a

conversion table for those chemicals.” Martin I, 438 F.3d at 625 (citing U.S.S.G., App. C,

Amendment 611 (Nov. 1, 2003)). “These tables adopt a 50% conversion ratio for

pseudoephedrine, such that 2 grams of the chemical is equivalent to 1 gram of

methamphetamine. That ratio was inserted into the tables in § 2D 1.1, cmt. n.10, which already

established that 1 gram of methamphetamine is to be treated as the equivalent of 20 kilograms of

marijuana for sentencing purposes.” Id. Therefore, “[s]ince the enactment of Amendment 611, .

. . 1 gram of pseudoephedrine is treated as the equivalent of 10 kilograms of marijuana.” Id.

       As a result, Martin was held accountable for the equivalent of 510 kilograms of

marijuana, which resulted in a base offense level of 28. See U.S.S.G. § 2D1.1(c)(6) (establishing

base offense level of 28 if marijuana quantity is more than 400, but less than 700 kilograms).

The Martin I court found no constitutional violation in the 50% conversion ratio established by


                                                  7
the Sentencing Commission and the court thereby affirmed the district court’s calculation

resulting in a base offense level of 28. See Martin I, 438 F.3d at 639. However, as noted above,

the Martin I court did not specifically address whether the pseudoephedrine found at the Iris

Drive location should have been attributed to Martin in the first place. Again, it is not clear that

Martin raised this argument in his first appeal, even though he preserved the issue for appeal by

objecting to such attribution at his first sentencing. (See, e.g., J.A. at 125, Tr. of First Sentencing

Hr’g at 18:2-4 (Sept. 27, 2004).)

       In any event, Martin has raised the issue here after preserving it at his second sentencing.

(See J.A. at 147, Tr. of Second Sentencing Hr’g at 3:10-19 (Apr. 19, 2006).) As noted

previously, at the first sentencing, when Martin contested the attribution of evidence found at Iris

Drive, the Government called Christi Kinsey, a co-defendant who had pled guilty to the

methamphetamine manufacturing conspiracy. Kinsey testified at Martin’s first sentencing that

she had been involved in methamphetamine manufacturing with Martin at two locations, one of

which was Iris Drive, where she and Martin had performed the “gassing off” part of

methamphetamine manufacturing approximately four days prior to their arrest.1 Martin’s

attorney cross-examined Kinsey, but to no avail because the district court found Kinsey credible

on this issue and ultimately ruled that the bottles found at Iris Drive were properly attributed to

Martin. (J.A. at 132-33, Tr. of First Sentencing Hr’g at 25:21 to 26:5 (Sept. 27, 2004).)

       At Martin’s second sentencing, his attorney sought a continuance so that he could secure

Kinsey’s presence to testify again. Martin’s attorney explained that since the first sentencing at


       1
          Hydrochloric acid is used to extract methamphetamine from pseudoephedrine. United
States v. Chamness, 435 F.3d 724, 725 (7th Cir. 2006). This method is often referred to as
“gassing off” because of the toxic gas created from the combination of chemicals.

                                                   8
which Kinsey testified, Martin’s attorney had obtained a written statement, allegedly signed by

Kinsey, in which she stated that “Kevin Martin and I have never engaged in any illegal activity.”

(J.A. at 147, Tr. of Second Sentencing Hr’g at 3:18-19 (Apr. 19, 2006).) The Government

contested the Kinsey statement’s authenticity, but, after assuming it was authentic, the

Government pointed out that it was signed in March 2004 and that Kinsey had testified at

Martin’s first sentencing in September 2004. Understandably, the Government sought

clarification as to why Martin waited nearly two years to give his attorney an exculpatory

statement signed by Kinsey that was available for approximately six months prior to Martin’s

first sentencing. Martin’s attorney did not offer any explanation.2 Ultimately, the district judge

stated: “I’m just going to say that it’s not my plan to revisit the Guidelines determinations at this

point. . . . But even if I were to revisit the Guidelines, I don’t think I’d change them based upon

this alleged supposed statement that Christi Kinsey made before she testified here at the [first]

sentencing hearing.” (Id. at 153, Tr. of Second Sentencing Hr’g at 9:6-12 (Apr. 19, 2006).)

       This Court now expressly affirms the district court’s determination that the Iris Drive

evidence was properly attributable to Martin because he pled guilty to Counts 3 and 5 of the

Superseding Indictment, which charged that on or about November 24, 2003, and on or about

December 2, 2003, in the Eastern District of Tennessee Martin “did knowingly and intentionally



       2
          Notably, Kinsey pled guilty to the conspiracy to manufacture methamphetamine on
March 15, 2004. While the Kinsey statement offered at Martin’s second sentencing was
allegedly signed in March 2004, the exact date is never mentioned and the letter is not in the
record. If it was authentic and signed prior to her guilty plea, then Martin faces an additional
hurdle in that any statement of innocence prior to March 15 arguably is superseded by the plea
entry of that day. But even if Kinsey signed the exculpatory statement after March 15, Martin
still has a credibility problem, i.e., why would Kinsey plead guilty and then say she was innocent
a few days later without attempting to withdraw her guilty plea?

                                                  9
possess equipment, chemicals, products, and materials which may be used to manufacture

methamphetamine” in violation of 21 U.S.C. § 843(a)(6) and 18 U.S.C. § 2. (J.A. at 56-57.)

Counts 3 and 5 did not limit the location of where Martin possessed such equipment, chemicals,

products, and materials. Thus, Martin’s connection with the conspiracy combined with the

evidence found at the various locations utilized by him and his co-conspirators supports the

district court’s conclusion that the Iris Drive evidence is properly attributable to Martin.

       In addition, the district court did not err in crediting the testimony of Kinsey, along with

Officer Mitchell Smith, in finding the Iris Drive evidence attributable to Martin. Moreover,

Martin’s argument that his Sixth Amendment rights were violated by attributing the Iris Drive

evidence to him based upon Kinsey’s “unreliable” testimony is unavailing because he has failed

to proffer any reason, much less evidence, as to why the exculpatory Kinsey statement was not

revealed at or prior to the first sentencing, at which Kinsey testified. Therefore, this Court

affirms the district court’s Guidelines calculation, which resulted in a criminal history category of

V, base offense level of 28, and a total offense level of 31, yielding a suggested sentencing range

of 168-210 months imprisonment.



       D.      Martin has failed to rebut the appellate presumption of reasonableness

       Martin’s final argument is that the district court’s sentence of 189 months imprisonment

is unreasonable, regardless of whether it was within the appropriate Guidelines range. As this

Court recently held, when the district court sentences a defendant within the advisory Guidelines

range, his sentence is credited with a rebuttable presumption of reasonableness and it is therefore

incumbent upon the defendant to establish that his sentence was unreasonable. See United States


                                                 10
v. Crowell, --- F.3d ----, 2007 WL 1814333, at *6 (6th Cir. June 26, 2007) (citing Rita, 551 U.S.

----, No. 06-5754, 2007 WL 1772146, at *6-7; United States v. Williams, 436 F.3d 706, 708 (6th

Cir. 2006)).

        Martin asserts that the district court “viewed the Guidelines as presumptively reasonable,

and as a consequence, failed to properly consider the other § 3553(a) factors as required.”

(Martin Br. at 20.) Martin is no doubt correct that the presumption of reasonableness is an

appellate presumption only and a district court is not permitted to presume that a sentence within

the Guidelines is reasonable, but instead must make an independent inquiry utilizing the

appropriate § 3553(a) factors. See Rita, 551 U.S. ----, No. 06-5754, 2007 WL 1772146, at *9

(“[T]he sentencing court does not enjoy the benefit of a legal presumption that the Guidelines

sentence should apply”) (citing Booker, 543 U.S. at 259-60); see also United States v. Buchanan,

449 F.3d 731, 734 (6th Cir. 2006) (holding that “trial judges may not give an irrebuttable

presumption of reasonableness to a guidelines sentence” because “[s]uch an approach cannot be

squared with Booker”).

        Thus, it is necessary to review the district court’s sentencing reasoning to determine

whether it properly utilized and applied the § 3553(a) factors. Martin argues that the district

court’s “sentencing method . . . directly contravenes Booker, 18 U.S.C. § 3553(a), and [the Sixth

Circuit’s] prior holdings that district courts are to consider all the § 3553(a) factors in arriving at

a sentence sufficient to, but not greater than necessary, to comply with the purposes of §

3553(a).” (Martin Br. at 20-21 (emphasis in original).) Martin is correct that a “sentence is

unreasonable when the district judge fails to ‘consider’ the applicable Guidelines range or

neglects to ‘consider’ the other factors listed in 18 U.S.C. § 3553(a), and instead simply selects


                                                  11
what the judge deems an appropriate sentence without such required consideration.” United

States v. Webb, 403 F.3d 373, 383 (6th Cir. 2005); see also United States v. Morris, 448 F.3d
929, 931 (6th Cir. 2006).

        However, “‘there is no requirement that the district court engage in a ritualistic

incantation of the § 3553(a) factors it considers.’” United States v. McBride, 434 F.3d 470, 474

(6th Cir. 2006) (quoting United States v. Chandler, 419 F.3d 484, 488 (6th Cir. 2005)); see also

Crowell, --- F.3d ----, 2007 WL 1814333, at *6. In addition, this Court has expressly declared

that a “district court need not explicitly reference each of the § 3553(a) factors in its sentencing

determination.” United States v. Jones, 445 F.3d 865, 869 (6th Cir. 2006). Moreover, this Court

has previously approved a sentence that did not result from an explicit consideration of each

factor. United States v. Dexta, 470 F.3d 612, 615 (6th Cir. 2006) (“Undeniably, the district court

did not explicitly consider each and every § 3553(a) factor. Although a more specific discussion

of the relevant factors would have been preferable, the record is nevertheless sufficient to allow

for meaningful appellate review.”). Thus, Martin’s argument that the district court failed to

consider all of the § 3553(a) factors is unavailing because it appears to be an argument premised

on the fact that the district court did not explicitly reference each factor.

        Indeed, the district court considered several of the § 3553(a) factors, including the

characteristics of the defendant–§ 3553(a)(1)–by noting that Martin was “a chronic meth user, as

well as a manufacturer.” (See J.A. at 155-56, Tr. of Second Sentencing Hr’g at 11:23 to 12:5

(Apr. 19, 2006).) Moreover, as the district court explained, “this case . . . is the second meth case

[Martin’s] had in this court. He was operating basically on a fairly large scale here.” (Id. at 156,

12:3-5.) These findings demonstrate that the district court was concerned with Martin’s


                                                   12
addiction as well as his entrepreneurial initiative in creating significant quantities of this illegal

drug. The district court’s statements indicate that it also was concerned with the size of the

conspiracy and the fact that Martin had not learned his lesson from his previous conviction for

the same drug crime in the same district court.

        In addition, the district court considered the need to protect the public–§

3553(a)(2)(C)–from Martin, a recidivist. The district court explained that “[d]rug tests taken

during [Martin’s] supervised release the last time show that he was a user and when he was

arrested here, he basically was out of control, and could have hurt somebody.” (Id. at 156, 12:6-

10.) It almost goes without saying that a chronic drug addict, such as Martin, does not operate

with full faculties, and such volatility in an individual poses a danger to the public.

        The district court also noted the seriousness of the offense–§ 3553(a)(2)(A)–by stating

that “[a] number of lives have been severely wrecked or at least damaged as a result of Mr.

Martin’s activity. Children were endangered. That’s another factor.” (Id. at 156, 12:10-13.)

Again, the district court’s statement that the impact of Martin’s criminal activity on numerous

individuals, including children, indicates that Martin’s crime was not a minor matter, but a

serious offense for which serious consequences should result. In addition, the district court

recognized the need to provide Martin with appropriate medical and correctional treatment–§

3553(a)(2)(D)–by the fact that it explicitly recommended the 500 hour residential in-house

treatment program for drug addicts. (Id. at 157-58, 13:25 to 14:1.)

        The district court further explained that “this [case] is not out of the ordinary,” and then

ultimately imposed a sentence of 189 months imprisonment. (See id. at 157, 12:2-3.) Martin has

failed to proffer any reason, pursuant to the § 3553(a) factors, as to why his sentence is


                                                   13
unreasonable. Indeed, the district court’s statement that this case is “not out of the ordinary” is

prescient given the Supreme Court’s holding in Rita that a district court’s sentence within the

applicable Guidelines range will usually be reasonable in the “typical,” “heartland” or “mine run”

of cases. See Rita, 551 U.S. ----, No. 06-5754, 2007 WL 1772146, at *8, 5, 13. Moreover, as the

Rita Court explained, “a statement of reasons is important. . . . [insofar as t]he sentencing judge

should set forth enough to satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal decisionmaking authority.” Id.

at *12. Martin has failed to provide any explanation of what factors the district court did not

consider, much less how a consideration of them should have affected the district court’s

decision. Therefore, we hold that the district court set forth a sufficient statement of reasons for

imposing a sentence of 189 months on Martin because the district court analyzed the facts

through the lens of § 3553(a) by reflecting on the seriousness of the offense, the characteristics of

the defendant, the need to protect the public, and the defendant’s need for drug treatment.



III.   CONCLUSION

       For the foregoing reasons, the district court’s sentence is hereby AFFIRMED.




                                                 14
15